529 F.2d 996
UNITED STATES of America, Appellee,v.Richard Roland VALDEZ, Appellant.
No. 75--1788.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 9, 1976.Decided Feb. 12, 1976.Certiorari Denied June 1, 1976.See 96 S. Ct. 2233.

Dennis R. Keefe, Lincoln, Neb., for appellant.
Richard Nolan, Asst. U.S. Atty., Daniel E. Wherry, U.S. Atty. and Jeffrey A. Bogue, Asst. U.S. Atty., Lincoln, Neb., for appellee.
Before LAY, HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Richard Roland Valdez appeals from a jury conviction finding him guilty of unlawful transportation of counterfeit securities with the knowledge that the securities were counterfeit in violation of 18 U.S.C. § 2314 and of conspiracy to violate that statute in violation of 18 U.S.C. § 371.  He contends on appeal that the District Court erred in failing to suppress the counterfeit securities which were seized from the glove compartment of his automobile, and that it erred in refusing to give an accomplice instruction requested by him.  We find no merit to the appellant's appeal.


2
The police had probable cause to believe that Valdez was at least an accomplice or aider and abettor in two crimes involving theft and bad checks which had been committed a short time before his arrest, and that he was aiding and abetting his accomplices in fleeing from the area.  Upon the arrest, they could search the car that he was driving.  Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970); Carroll v. United States, 267 U.S. 132, 45 S. Ct. 280, 69 L. Ed. 543 (1925).


3
The accomplice instruction given by the court has been approved by the Tenth Circuit, United States v. Reid, 437 F.2d 94, 95 (10th Cir. 1971), and is, in our view, an appropriate one.  See I. E. Devitt & C. Blackmar, Federal Jury Practice and Instructions, § 12.04 (2nd ed. 1970).